Name: 83/595/EEC: Council Decision of 29 November 1983 enabling the European Regional Development Fund to exceed the 70% limit for infrastructure investment projects for the period 1981 to 1983
 Type: Decision
 Subject Matter: nan
 Date Published: 1983-12-06

 Avis juridique important|31983D059583/595/EEC: Council Decision of 29 November 1983 enabling the European Regional Development Fund to exceed the 70% limit for infrastructure investment projects for the period 1981 to 1983 Official Journal L 340 , 06/12/1983 P. 0024 - 0024*****COUNCIL DECISION of 29 November 1983 enabling the European Regional Development Fund to exceed the 70 % limit for infrastructure investment projects for the period 1981 to 1983 (83/595/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 724/75 of 18 March 1975 establishing a European Regional Development Fund (1), as amended by Regulation (EEC) No 214/79 (2), and in particular Article 4 (1) (b) thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (3), Whereas Article 4 (1) (b) of Regulation (EEC) No 724/75 provides that assistance from the European Regional Development Fund for infrastructure investments should not exceed 70 % of total Fund assistance over a period of three years; Whereas the aid granted by the Fund in 1981, 1982 and up to 30 June 1983, together with applications currently under consideration, brings the average aid granted to Member States' infrastructure investment to 70 % of the total amount available to the Fund in the period 1981 to 1983; Whereas further applications for aid for infrastructure investment will reach the Commission before the end of 1983 and the amount for infrastructure investment would, if the aid were granted, exceed the 70 % limit; Whereas the Commission will be unable to grant the requests unless the abovementioned ceiling is lifted by the Council; Whereas Article 4 (1) (b) of Regulation (EEC) No 724/75 provides that commitments from the Fund in excess of the 70 % limit may be made by a decision of the Council acting on a proposal from the Commission, HAS DECIDED AS FOLLOWS: Sole Article The limit of 70 % for infrastructure projects fixed in Article 4 (1) (b) of Regulation (EEC) No 724/75 may be exceeded for the three-year period 1981 to 1983. Done at Brussels, 29 November 1983. For the Council The President G. VARFIS (1) OJ No L 73, 21. 3. 1975, p. 1. (2) OJ No L 35, 9. 2. 1979, p. 1. (3) Opinion delivered on 17/18 November 1983 (not yet published in the Official Journal).